Citation Nr: 1513449	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-18 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at West Marion Community Hospital on February 24, 2011.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1976 to January 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veterans Benefits Management System (VBMS).  

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to perform additional development.  It is unclear whether the Veteran has any coverage under a "health-plan contract" within the meaning of 38 C.F.R. § 17.1001(a), which would thereby preclude reimbursement for his medical expenses under 38 U.S.C.A. § 1725.  

In this regard, in the May 2011 Notice of Disagreement (NOD), the Veteran stated that Medicare was his primary insurance at the time of the February 24, 2011 private hospitalization.  In addition, the private hospital provider, upon submitting its March 2011 claim, submitted a standard bill form (HCFA 1500) listing an insurance policy for the Veteran.  However, in contrast, a July 2011 VA computer printout appears to indicate that the Veteran had no active insurance at the time of the hospitalization.  

The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. 
§ 17.1001(a)(2).  In other words, Medicare Part A and Medicare Part B are enumerated "health-plan contracts."  Consequently, the VAMC should determine whether the Veteran has coverage under a "health-plan contract" through Medicare Part A or Part B at the time of his February 24, 2011 hospitalization at issue.  It should be ascertained whether or not Medicare actually paid or reimbursed any part of the hospital bills.  

In this regard, the Millennium Health Care and Benefits Act has several requirements including that the Veteran have no entitlement to care or services under a health-plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2014); 38 C.F.R. § 17.1002(f) (2014).  Specifically, under the implementing regulation, 38 C.F.R. § 17.1002(f), the Veteran must have no coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).

Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the Veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)... The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the Veteran's liability for emergency treatment if such Veteran has no health-plan contract 'in whole or in part.'"  VA respectfully declined to make any changes to the regulation based on this comment.  Thus, here, the critical threshold question is whether any of the Veteran's private hospital expenses, were covered "in whole or in part" through Medicare.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran has coverage under a "health-plan contract," such as Medicare Part A or Part B for his private hospitalization at West Marion Community Hospital on February 24, 2011.  
That is, ascertain whether or not Medicare Part A or Part B actually paid or reimbursed any part of the Veteran's hospital bills.  Please note that under the implementing regulation, 38 C.F.R. § 17.1002(f), the Veteran must have no coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment at issue, in order to be eligible for payment or reimbursement of unauthorized medical expenses.  

The evidence of record on the issue of whether the Veteran had health-care insurance is rather unclear:  In the May 2011 NOD, the Veteran stated that Medicare was his primary insurance at the time of the February 24, 2011 private hospitalization.  In addition, the private hospital provider, upon submitting its March 2011 claim, submitted a standard bill form (HCFA 1500) listing an insurance policy for the Veteran.  However, in contrast, a July 2011 VA computer printout appears to indicate that the Veteran had no active insurance at the time of the hospitalization.  Therefore, clarify whether or not Medicare or any other health care insurance paid or reimbursed any part of the Veteran's hospital bills.  

2.  When the development requested has been completed, the "unauthorized" medical expenses issue on appeal under the amended/revised version of 38 U.S.C.A. § 1725 should be adjudicated on the merits by the VAMC, on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

